Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6-8-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (US 8788126) in view of Legris et al. (US 2015/0331549) and Maquaire et al. (US 2017/0153791).
Regarding claim 1, Bull (Fig. 1-4 and 6) discloses a system for generating symbology for a three-dimensional view, comprising:
an application interface (called a “ViewPort” in column 9, line 15) configured to receive a set of parameters (example parameters seen in Fig. 3A) for generating three-dimensional symbology (“data representative of an image of a three-dimensional perspective” discussed in column 9, lines 16-18, with “object symbology generating system 100” shown in Fig. 1);
an aircraft display system (the “cockpit display system” CDS is used for aircraft, see column 3, lines 4-7) including at least one display (180); and
at least one controller (170, called a “electronic data processing unit” and used to control the display as discussed in column 6, lines 10-25) configured to:
receive the three-dimensional symbology from the application interface (in the form of “definition files” DF, see step 304 wherein the DF for the Viewport is retrieved), the three-dimensional symbology including coordinates associated with a position relative to the three-dimensional view (each of the received symbols includes coordinates such as PosX and PosY, seen in Fig. 3); and
generate a three-dimensional view on the at least one display (“ViewPort may be comprised of a rectangular region on the display containing reference information to enable the presentation of three-dimensional perspective symbology on the display unit(s) 180” as discussed in column 9, lines 24-28),
wherein the three-dimensional view comprises a map (“presentation of map features on the display unit(s) 180” discussed in column 7, lines 62-64).
However, Bull fails to teach or suggest wherein the application interface is specifically a third-party accessible application programming interface, or wherein the three-dimensional view includes “proprietary symbology and the three-dimensional symbology from the third-party accessible application programming interface,” or “wherein the three-dimensional view comprises a synthetic vision moving map of environment data surrounding an aircraft including the three-dimensional symbology and the proprietary symbology integrated therein.”
Servantie (Fig. 1-3) discloses a system for generating symbology for a three-dimensional view, comprising:
an interface (12) configured to receive a set of parameters (called “positions,” for example “acquire positions of aircraft located near the reference aircraft” as discussed in [0047]) for generating three-dimensional symbology (for example, such as symbols 31-34, as seen in Fig. 3);
an aircraft display system (“display screen” discussed in [0056] and “reference aircraft” discussed in [0055]) including at least one display (the “display screen”); and
at least one controller (14) configured to:
receive coordinates (“acquires the actual position of the surrounding aircraft” and “this actual position is, for example, made up of three coordinates” as discussed in [0064]) associated with a position relative to the three-dimensional view (“a determined position relative to the reference aircraft” as discussed in [0051]); and
generate a three-dimensional view on the at least one display (shown in Fig. 3, for example including “three-dimensional symbols” as discussed in [0100]),
wherein the three-dimensional view comprises a synthetic vision moving map (“Synthetic Vision System” discussed in [0056]) of environment data surrounding an aircraft (“view the positions of the surrounding aircraft” and “superimposed with the actual landscape” both discussed in [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull so the three-dimensional view comprises a synthetic vision moving map as taught by Servantie because this allows the display to “depict a synthetic scene, representative of reality” (see [0056]).
However, Bull and Servantie still fails to teach or suggest wherein the application interface is specifically a third-party accessible application programming interface, or wherein the three-dimensional view includes “proprietary symbology and the three-dimensional symbology from the third-party accessible application programming interface,” or “wherein the generate the three-dimensional view includes integrating the three-dimensional symbology and the proprietary symbology into the three-dimensional view based on at least the coordinates.”
Legris (Fig. 2 and 3) discloses a system for generating symbology for a display view, comprising:
a third-party accessible application configured to generate symbology (“step S60 can also use third party applications… to generate the icon or the graphical object” as discussed in [0037]);
at least one display (eg. 112); and
at least one controller (eg. a “hardware processor” as discussed in [0019]) configured to:
generate a view at the at least one display (eg. the view seen in Fig. 3), the view including proprietary symbology (step S60 can “use proprietary software to display certain events” as discussed in [0037]) and symbology from the third-party accessible application (as discussed above, “step S60 can also use third party applications… to generate the icon or the graphical object”).
Therefore, the combination of Bull and Servantie with Legris would provide a system wherein the generate the three-dimensional view (a 3D view shown in Fig. 3 of Servantie) includes integrating the three-dimensional symbology (eg. the 3D symbols 31-34 of Servantie, also corresponding to the “third party applications” symbols taught by Legris) and the proprietary symbology (Legris teaches that a display view can include both third party applications symbols and propriety symbols together, simultaneously) into the three-dimensional view based on at least the coordinates (Servantie teaches that the location of the symbols in the three-dimensional view are based on the received coordinates, “view the positions of the surrounding aircraft by projecting these positions on the corresponding display surface or on the corresponding display screen” discussed in [0059]),
wherein the three-dimensional view comprises a synthetic vision moving map of environment data surrounding an aircraft (Servantie teaches an SVS of the aircraft surroundings, as discussed above) including the three-dimensional symbology and the proprietary symbology integrated therein (Servantie teaches 3D symbology such as 31-34, while Legris teaches that both third party applications symbols and propriety symbols can be displayed together, simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull and Servantie to use both proprietary symbology and a third-party accessible application to generate symbology as taught by Legris because this allows for increased flexibility, allowing both third-party premade resources and in-house custom resources to be used together at the same time.
However, Bull, Servantie, and Legris still fail to teach or suggest wherein the third-party accessible application is specifically a third-party accessible “application programming interface.”
Maquaire (Fig. 1) discloses a system for generating symbology, comprising:
a third-party accessible application programming interface (“external data repository in an API” discussed in [0369]) for generating symbology (eg. “icons” are “generated” from the API as discussed in [0369]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull, Servantie, and Legris to use an application programming interface to generate the symbology as taught by Maquaire because a third-party accessible API allows resources from external sources to be used in the display interface.

Regarding claim 11, Bull (Fig. 1-4) discloses a method of generating symbology for a three-dimensional view, comprising:
receiving, via an application interface (called a “ViewPort” in column 9, line 15), a set of parameters (example parameters seen in Fig. 3A) for generating three-dimensional symbology (“data representative of an image of a three-dimensional perspective” discussed in column 9, lines 16-18, with “object symbology generating system 100” shown in Fig. 1);
transmitting the three-dimensional symbology (“data transmission” discussed in column 3, line 2, with the definition files sent to 170 as seen in Fig. 1A) to an aircraft display system (the “cockpit display system” CDS is used for aircraft, see column 3, lines 4-7) including at least one display (180), the three-dimensional symbology including coordinates associated with a position relative to the three-dimensional view (each of the received symbols includes coordinates such as PosX and PosY, seen in Fig. 3); and
generating a three-dimensional view on the at least one display (“ViewPort may be comprised of a rectangular region on the display containing reference information to enable the presentation of three-dimensional perspective symbology on the display unit(s) 180” as discussed in column 9, lines 24-28),
wherein the three-dimensional view comprises a map (“presentation of map features on the display unit(s) 180” discussed in column 7, lines 62-64).
However, Bull fails to teach or suggest wherein the application interface is specifically a third-party accessible application programming interface, or wherein the three-dimensional view includes “proprietary symbology and the three-dimensional symbology from the third-party accessible application programming interface,” or “wherein the three-dimensional view comprises a synthetic vision moving map of environment data surrounding an aircraft including the three-dimensional symbology and the proprietary symbology integrated therein.”
Servantie (Fig. 1-3) discloses a method for generating symbology for a three-dimensional view, comprising:
receiving, via an interface (12), a set of parameters (called “positions,” for example “acquire positions of aircraft located near the reference aircraft” as discussed in [0047]) for generating three-dimensional symbology (for example, such as symbols 31-34, as seen in Fig. 3);
transmitting the three-dimensional symbology to an aircraft display system (“display screen” discussed in [0056] and “reference aircraft” discussed in [0055]) including at least one display (the “display screen”), the three-dimensional symbology including coordinates (“acquires the actual position of the surrounding aircraft” and “this actual position is, for example, made up of three coordinates” as discussed in [0064]) associated with a position relative to the three-dimensional view (“a determined position relative to the reference aircraft” as discussed in [0051]); and
generating a three-dimensional view on the at least one display (shown in Fig. 3, for example including “three-dimensional symbols” as discussed in [0100]),
wherein the three-dimensional view comprises a synthetic vision moving map (“Synthetic Vision System” discussed in [0056]) of environment data surrounding an aircraft (“view the positions of the surrounding aircraft” and “superimposed with the actual landscape” both discussed in [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull so the three-dimensional view comprises a synthetic vision moving map as taught by Servantie because this allows the display to “depict a synthetic scene, representative of reality” (see [0056]).
However, Bull and Servantie still fails to teach or suggest wherein the application interface is specifically a third-party accessible application programming interface, or wherein the three-dimensional view includes “proprietary symbology and the three-dimensional symbology from the third-party accessible application programming interface,” or “wherein the generate the three-dimensional view includes integrating the three-dimensional symbology and the proprietary symbology into the three-dimensional view based on at least the coordinates.”
Legris (Fig. 2 and 3) discloses a method for generating symbology for a three-dimensional view, comprising:
receiving, via a third-party accessible application, data to generate symbology (“step S60 can also use third party applications… to generate the icon or the graphical object” as discussed in [0037]);
at least one display (eg. 112); and
generating a view at the at least one display (for example, as seen in Fig. 3), the view including proprietary symbology (step S60 can “use proprietary software to display certain events” as discussed in [0037]) and the symbology from the third-party accessible application (as discussed above, “step S60 can also use third party applications… to generate the icon or the graphical object”).
Therefore, the combination of Bull and Servantie with Legris would provide a method wherein the generating the three-dimensional view (a 3D view shown in Fig. 3 of Servantie) includes integrating the three-dimensional symbology (eg. the 3D symbols 31-34 of Servantie, also corresponding to the “third party applications” symbols taught by Legris) and the proprietary symbology (Legris teaches that a display view can include both third party applications symbols and propriety symbols together, simultaneously) into the three-dimensional view based on at least the coordinates (Servantie teaches that the location of the symbols in the three-dimensional view are based on the received coordinates, “view the positions of the surrounding aircraft by projecting these positions on the corresponding display surface or on the corresponding display screen” discussed in [0059]),
wherein the three-dimensional view comprises a synthetic vision moving map of environment data surrounding an aircraft (Servantie teaches an SVS of the aircraft surroundings, as discussed above) including the three-dimensional symbology and the proprietary symbology integrated therein (Servantie teaches 3D symbology such as 31-34, while Legris teaches that both third party applications symbols and propriety symbols can be displayed together, simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull and Servantie to use both proprietary symbology and a third-party accessible application to generate the three-dimensional view as taught by Legris because this allows for increased flexibility, allowing both third-party premade resources and in-house custom resources to be used together at the same time.
However, Bull, Servantie, and Legris still fail to teach or suggest wherein the third-party accessible application is a third-party accessible application programming interface.
Maquaire (Fig. 1) discloses a method for generating symbology, comprising:
a third-party accessible application programming interface (“external data repository in an API” discussed in [0369]) for generating symbology (eg. “icons” are “generated” from the API as discussed in [0369]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull, Servantie, and Legris to use an application programming interface to generate the symbology as taught by Maquaire because a third-party accessible API allows resources from external sources to be used in the display interface.

Regarding claim 3, Bull, Servantie, Legris, and Maquaire disclose a system as discussed above, and Bull further discloses wherein the at least one display comprises at least one of a primary flight display, a multi-function aircraft display, or an unmanned aerial vehicle controller display (both a “Primary Flight Director ("PFD")” and a “Multi-Function Display” discussed in column 6, lines 50-56).

Regarding claim 4, Bull, Servantie, Legris, and Maquaire disclose a system as discussed above, and Bull further discloses wherein the three-dimensional symbology comprises a three-dimensional widget (“ViewPort category of widgets” discussed in column 9, lines 15-16) based on three-dimensional graphics primitives (the widget is based on a “graphical primitive ("GP")” discussed in column 5, line 14).

Regarding claim 6, Bull, Servantie, Legris, and Maquaire disclose a system as discussed above, and Bull further discloses wherein the set of parameters includes geo-referenced drawing coordinates (“Range parameter defines a geo-reference range” as discussed in column 8, line 66).

Regarding claim 7, Bull, Servantie, Legris, and Maquaire disclose a system as discussed above, and Bull further discloses wherein the geo-referenced drawing coordinates include latitude, longitude and altitude coordinates (AircraftLatitute, AircraftLongitude, and AircraftAltitude all seen in Fig. 3A, see also column 10, lines 9-14).

Regarding claim 13, Bull, Servantie, Legris, and Maquaire disclose a method as discussed above, and Bull further discloses wherein the at least one display comprises at least one of a primary flight display, a multi-function aircraft display, or an unmanned aerial vehicle controller display (both a “Primary Flight Director ("PFD")” and a “Multi-Function Display” discussed in column 6, lines 50-56).

Regarding claim 14, Bull, Servantie, Legris, and Maquaire disclose a method as discussed above, and Bull further discloses wherein the three-dimensional symbology comprises a three-dimensional widget (“ViewPort category of widgets” discussed in column 9, lines 15-16) based on three-dimensional graphics primitives (the widget is based on a “graphical primitive ("GP")” discussed in column 5, line 14).

Claims 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bull, Servantie, Legris, and Maquaire as applied to claims 4 and 14 above, and further in view of Palse et al. (US 2017/0310791) and Mejdrich et al. (US 2011/0285709).
Regarding claim 5, Bull, Servantie, Legris, and Maquaire disclose a system as discussed above, however fail to teach or suggest wherein the at least one controller is configured to determine processor and memory utilization of the three-dimensional symbology based on the three-dimensional graphics primitives and is further configured to selectively exclude the three-dimensional symbology from the three-dimensional view when the processor and memory utilization exceeds a threshold percentage of available processor and memory resources.
Palse (Fig. 2 and 6) discloses a system wherein the at least one controller (202) is configured to determine processor utilization (“determines that a component's performance information exceeds a performance threshold” as discussed in [0078], while [0079] teaches that a performance threshold is a “percent of CPU usage”) of the widget (discussed in [0074], corresponding to the three-dimensional symbology widget taught by Bull) based on the three-dimensional graphics primitives (taught by Bull as discussed above) and is further configured to selectively exclude (“one of the three components would take too long and so should not occur” as discussed in [0023]) the widget from the view when the processor utilization exceeds a threshold percentage of available processor and memory resources (if the widget exceeds the performance threshold, determined in step 614, then the widget is not displayed in step 622, see [0078]).
Palse additionally teaches that a memory can be a “cache memory” (see [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull, Servantie, Legris, and Maquaire to determine processor utilization of the three-dimensional symbology as taught by Palse because this allows for “reducing the response time” of the display.
However, Bull, Servantie, Legris, Maquaire, and Palse still fail to teach or suggest wherein the controller is further configured to determine memory utilization of the three-dimensional symbology.
Mejdrich (Fig. 1 and 3) discloses a system wherein the at least one controller is configured to determine processor and memory utilization of the three-dimensional symbology (see [0042], which discusses a “performance statistic associated with rendering the object may be measured” while [0021] discusses how the “performance statistics” include “number of elapsed clock cycles to render an object in a previous frame, a number of instructions executed to render an object in the previous frame, a cache hit rate associated with rendering an object in the previous frame…,” with “cache memory” discussed in [0055], and Palse also teaching that the memory is a “cache memory” in [0054] as discussed above) and is further configured to determine when the processor and memory utilization exceeds a threshold percentage of available processor and memory resources (eg. “determine that the performance statistic 220 satisfies the threshold” and more specifically, “determine that a number of clock cycles used by the pixel shader element 204 satisfies the threshold 203” as discussed in [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull, Servantie, Legris, Maquaire, and Palse to determine both processor and memory utilization of the three-dimensional symbology as taught by Mejdrich because this memory utilization is another performance metric that can be used to determine negatively affected display of rendered objects.

Regarding claim 15, Bull, Servantie, Legris, and Maquaire disclose a method as discussed above, however fail to teach or suggest the method further comprising:
determining processor and memory utilization of the three-dimensional symbology based on the three-dimensional graphics primitives; and
selectively excluding the three-dimensional symbology from the three-dimensional view when the processor and memory utilization exceeds a threshold percentage of available processor and memory resources.
Palse (Fig. 2 and 6) discloses a method comprising:
determining processor utilization (“determines that a component's performance information exceeds a performance threshold” as discussed in [0078], while [0079] teaches that a performance threshold is a “percent of CPU usage”) of the widget (discussed in [0074], corresponding to the three-dimensional symbology widget taught by Bull) based on the three-dimensional graphics primitives (taught by Bull as discussed above); and
selectively excluding (“one of the three components would take too long and so should not occur” as discussed in [0023]) the widget from the view when the processor utilization exceeds a threshold percentage of available processor and memory resources (if the widget exceeds the performance threshold, determined in step 614, then the widget is not displayed in step 622, see [0078]).
Palse additionally teaches that a memory can be a “cache memory” (see [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull, Servantie, Legris, and Maquaire to determine processor utilization of the three-dimensional symbology as taught by Palse because this allows for “reducing the response time” of the display.
However, Bull, Legris, Maquaire, and Palse still fail to teach or suggest wherein the method further comprises determining memory utilization of the three-dimensional symbology.
Mejdrich (Fig. 1 and 3) discloses a method comprising:
determining processor and memory utilization of the three-dimensional symbology (see [0042], which discusses a “performance statistic associated with rendering the object may be measured” while [0021] discusses how the “performance statistics” include “number of elapsed clock cycles to render an object in a previous frame, a number of instructions executed to render an object in the previous frame, a cache hit rate associated with rendering an object in the previous frame…,” with “cache memory” discussed in [0055], and Palse also teaching that the memory is a “cache memory” in [0054] as discussed above); and
determining when the processor and memory utilization exceeds a threshold percentage of available processor and memory resources (eg. “determine that the performance statistic 220 satisfies the threshold” and more specifically, “determine that a number of clock cycles used by the pixel shader element 204 satisfies the threshold 203” as discussed in [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull, Servantie, Legris, Maquaire, and Palse to determine both processor and memory utilization of the three-dimensional symbology as taught by Mejdrich because this memory utilization is another performance metric that can be used to determine negatively affected display of rendered objects.

Regarding claim 16, Bull, Servantie, Legris, Maquaire, Palse and Mejdrich disclose a method as discussed above, and Bull further discloses wherein the set of parameters includes geo-referenced drawing coordinates (“Range parameter defines a geo-reference range” as discussed in column 8, line 66).

Regarding claim 17, Bull, Servantie, Legris, Maquaire, Palse and Mejdrich disclose a method as discussed above, and Bull further discloses wherein the geo-referenced drawing coordinates include latitude, longitude and altitude coordinates (AircraftLatitute, AircraftLongitude, and AircraftAltitude all seen in Fig. 3A, see also column 10, lines 9-14).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bull, Servantie, Legris, and Maquaire as applied to claim 6 above, and further in view of Aoyama et al. (US 2015/0170422).
Regarding claim 8, Bull, Servantie, Legris, and Maquaire disclose a system as discussed above, and Bull further discloses wherein the set of parameters further includes an identifier (eg. “widgets identified as 0001 through 0005” as discussed in column 5, lines 29-30).
However, although Bull additionally teaches that the parameters include “visibility and enablement” (as discussed in column 5, line 4), Bull, Legris, and Maquaire fail to teach or suggest wherein the parameters includes a “priority level.”
Aoyama (Fig. 4 and 5) discloses a system wherein a set of parameters further includes a priority level (“drawing priority is set for the drawing object” as discussed in [0032]) for the three-dimensional symbology (eg. 81, 82, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull, Servantie, Legris, and Maquaire to include a priority level in the set of parameters as taught by Aoyama because this prevents lower priority symbology from interfering with higher priority symbology during overlap (“if an overlap of multiple objects occurs, an interference avoidance process of giving priority to drawing of a drawing object with a higher drawing priority” as discussed in [0032]).

Regarding claim 9, Bull, Servantie, Legris, Maquaire, and Aoyama disclose a system as discussed above, and Aoyama further discloses wherein the at least one controller is configured to selectively exclude (eg. excluding only the area of overlap, as seen in Fig. 12C) the three-dimensional symbology from the three-dimensional view when the three-dimensional symbology has an overlapping location with a higher priority symbology (“when an overlap of drawing positions of multiple drawing objects with different drawing priorities… the overlapping portion of the drawing object with the lower drawing priority may be deleted” as discussed in [0078]).
It would have been obvious to one of ordinary skill in the art to combine Bull, Servantie, Legris, Maquaire, and Aoyama for the same reasons as discussed above.

Regarding claim 10, Bull, Servantie, Legris, Maquaire, and Aoyama disclose a system as discussed above, and Aoyama further discloses wherein the at least one controller is configured to increase transparency (“the transparency of the drawing object with the lower drawing priority may be increased” as discussed in [0079]) or decrease layer position (this limitation is not being examined due to the alternative language “or”) of the three-dimensional symbology within the three-dimensional view when the three-dimensional symbology has an overlapping location with a higher priority symbology (“when an overlap of drawing positions of multiple drawing objects with different drawing priorities is caused” as discussed in [0079]).
It would have been obvious to one of ordinary skill in the art to combine Bull, Servantie, Legris, Maquaire, and Aoyama for the same reasons as discussed above.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bull, Servantie, Legris, Maquaire, Palse, and Mejdrich as applied to claim 16 above, and further in view of Aoyama.
Regarding claim 18, Bull, Servantie, Legris, Maquaire, Palse, and Mejdrich disclose a method as discussed above, and Bull further discloses wherein the set of parameters further includes an identifier (eg. “widgets identified as 0001 through 0005” as discussed in column 5, lines 29-30).
However, although Bull additionally teaches that the parameters include “visibility and enablement” (as discussed in column 5, line 4), Bull, Servantie, Legris, Maquaire, Palse, and Mejdrich fail to teach or suggest wherein the parameters includes a “priority level.”
Aoyama (Fig. 4 and 5) discloses a method wherein a set of parameters further includes a priority level (“drawing priority is set for the drawing object” as discussed in [0032]) for the three-dimensional symbology (eg. 81, 82, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bull, Servantie, Legris, Maquaire, Palse, and Mejdrich to include a priority level in the set of parameters as taught by Aoyama because this prevents lower priority symbology from interfering with higher priority symbology during overlap (“if an overlap of multiple objects occurs, an interference avoidance process of giving priority to drawing of a drawing object with a higher drawing priority” as discussed in [0032]).

Regarding claim 19, Bull, Servantie, Legris, Maquaire, Palse, Mejdrich, and Aoyama disclose a system as discussed above, and Aoyama further discloses selectively excluding (eg. excluding only the area of overlap, as seen in Fig. 12C) the three-dimensional symbology from the three-dimensional view when the three-dimensional symbology has an overlapping location with a higher priority symbology (“when an overlap of drawing positions of multiple drawing objects with different drawing priorities… the overlapping portion of the drawing object with the lower drawing priority may be deleted” as discussed in [0078]).
It would have been obvious to one of ordinary skill in the art to combine Bull, Servantie, Legris, Maquaire, Palse, Mejdrich, and Aoyama for the same reasons as discussed above.

Regarding claim 20, Bull, Servantie, Legris, Maquaire, Palse, Mejdrich, and Aoyama disclose a system as discussed above, and Aoyama further discloses increasing transparency (“the transparency of the drawing object with the lower drawing priority may be increased” as discussed in [0079]) or decreasing layer position (this limitation is not being examined due to the alternative language “or”) of the three-dimensional symbology within the three-dimensional view when the three-dimensional symbology has an overlapping location with a higher priority symbology (“when an overlap of drawing positions of multiple drawing objects with different drawing priorities is caused” as discussed in [0079]).
It would have been obvious to one of ordinary skill in the art to combine Bull, Servantie, Legris, Maquaire, Palse, Mejdrich, and Aoyama for the same reasons as discussed above.

Response to Arguments
Applicant's arguments filed 6-8-22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allowing for “partitioning/outsourcing/offloading 3D symbol generation… such that a failure to generate the 3D symbols does not cause a failure of a different system…” in order to improve “robustness”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claims 1 and 11, the applicant additionally argues that Legris teaches “thumbnails located onto static, predefined 2D locations of a 2D rectangular thumbnail layout” and fails to teach a “3D symbol being ‘integrated’ into a 3D view.”  Legris additionally teaches that “components 11, 12, 13 can originate from various different and heterogeneous applications, and can include but are not limited to… three-dimensional and two dimensional animations” as discussed in [0021], and the examiner interprets a view that includes 3D elements to be a 3D view.  However, due to the amendments to the claim language, the rejection above has been been modified to use Legris solely to teach that a display can include both third party applications symbols and propriety symbols together, simultaneously, with the new reference of Servantie teaching various 3D symbols (such as 31, 32, 33, etc.) being displayed in a 3D view (see Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691